Citation Nr: 0637858	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim of entitlement to a TDIU.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving (1) residuals of gunshot wound to the 
right shoulder, rated as 30 percent disabling, (2) anxiety 
neurosis, rated as 30 percent disabling, (3) residuals of a 
gunshot wound to the chest, rated as 20 percent disabling, 
and (4) residuals of a shell fragment wound to the right hip, 
rated as 10 percent disabling.

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the veteran's service-connected disabilities.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical 
records, at present, do not clearly indicate whether the 
veteran is unemployable as the result of either his service-
connected or his nonservice connected disabilities.  As 
stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  A VA examination is 
therefore required to address this issue. 

The Board also notes that VA outpatient treatment records may 
exist which have not been associated with the claims file.  
In correspondence dated in December 2004, the veteran's 
representative indicated that the veteran had been receiving 
extensive outpatient mental health treatment at the San Juan 
VA Medical Center from January 2002 through December 2004.  
However, it does not appear that all of these records have 
been obtained and considered by the RO, as the claims file 
contains treatment records from that facility dated from 2001 
to 2003.  Thus, the RO should obtain all outstanding 
treatment records from that facility dates since 2003.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the San Juan VA 
Medical Center and obtain all outstanding 
treatment records pertaining to the 
veteran from 2003 to the present.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) residuals of 
gunshot wound to the right shoulder; (2) 
an anxiety neurosis; (3) residuals of a 
gunshot wound to the chest; and (4) 
residuals of a shell fragment wound to 
the right hip.  

In doing so, the examiner should attempt 
to identify the veteran's symptoms 
pertaining to his service-connected 
anxiety neurosis as opposed to his 
nonservice-connected Alzheimer's disease.  
The examiner also must consider the 
veteran's education, experience, and 
occupational background in determining 
whether the veteran is unable to secure 
or maintain gainful employment in light 
of his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


